 TEXAS NATURAL GASOLINE CORPORATION4053.By causing the Company to discriminate against Elmer Charles Howard. theRespondent has engaged in . and is engaging in unfair labor practices within themeaning of Section 8 (b) (2) and 8 (b) (1) (A) of the Act.4.By restraining or coercing employees in the exercise of the rights guaranteedin Section 7 of the Act, the Respondent has violated Section 8 (b) (1) (A) of theAct.5:The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2 (6) and (7) of the Act.[Revozmendationsomittedfrom publication.]APPENDIXNOTICE TO ALL MEMBERS OF INTERNATIONAL BROTHERHOOD OF TEAMSTERS,CHAUFFEURS; WAREHOUSEMEN & HELPERS OF AMERICA, LOCAL 249, AFL-CIOPursuant to the recommendations of a Trial Examiner of the National LaborRelations Board, :and in order to effectuate the policies of the National Labor Man-agement Relations Act, we hereby notify our members that:WE WILL NOT cause or attempt to cause Lancaster Transportation Company,its officers,agents, successors,or assigns,to discriminate against its employeesin regard to their hire or tenure of employment or any term or condition ofemployment to encourage membership in this or any other labor organizationin violation of Section8 (b) (2) of the Act.WE WILL NOT restrain or coerce employees of the Lancaster TransportationCompany, its successors or assigns,in the rights guaranteed by Section 7 of theAct, except as authorized by Section 8 (a) (3) of the Act.WE WILL make Elmer Charles Howard whole for any loss of pay sufferedbecause of the discrimination against him.We have no objection to hisemployment and request his reinstatement by the above-named Company.INTERNATIONALBROTHERHOOD OF TEAMSTERS,CHAUFFEURS,WAREHOUSEMEN&HELPERS OFAMERICA, LOCAL 249, AFL-CIO,Labor Organization.Dated----------------By----------------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from the date hereof, indmust not be altered,defaced,or covered by any other material.Texas Natural Gasoline CorporationandPat Henley.Case No.16-CA-849. August 2,1956DECISION AND ORDEROn March 28, 1956, Trial Examiner Sydney S. Asher, Jr., issuedhis Intermediate Report in the above-entitled proceeding, finding thatthe Respondent had engaged in and was engaging in certain unfairlabor practices, and recommending that it cease and desist therefromand take certain affirmative action, as set forth in the copy of the In-termediate Report attached hereto.Thereafter, the Respondent filedexceptions and a supporting brief.The Board has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and briefs, and the entire record in this116 NLRB No. 52. 406DECISIONS OF NATIONAL LABOR RELATIONS BOARDcase 1 and hereby adopts the findings, conclusions, and recommenda-tions of the Trial Examiner, except as noted below.We agree with the Trial Examiner that Hood and Little engagedin concerted activity and that the Respondent violated Section 8 (a)(1) of the Act by threatening and discharging them and refusing toreinstateHood for engaging in such activity. In addition to theground relied upon by the Trial Examiner in finding that Hood en-gaged in concerted action, we rely upon the fact that he-picketed out-side the Respondent's plant with Henley, who had been dischargedby the Respondent the day before.The Trial, Examiner fouhd, ineffect, that the fact that Hood picketed together with Henley did notrender Hood's activity concerted, as Henley was no longer an em-ployee of the Respondent and was therefore a "nonemployee," andcitedPanaderia Sucesion Alonso,87 NLRB 877, in support of thisfinding.We do not agree.The broad definition of "employee" in Section 2 (3) of the Act in-cludes "any employee and shall not be limited to the employees of aparticular employer."Under this broad language the Board andthe courts have found that the term "employee" includes "any mem-ber of the working class."E. g., Phelps Dodge Corp. v. N. L. R. B.,313 U. S.177; Briggs Manufacturing Company,75 NLRB 569.Wefind that Henley was an employee under the Act and that Hood'spicketing in conjunction with Henley was for this reason alone notindividual action but concerted activity within the meaning of theAct.ThePanaderiacase cited by the Trial Examiner is inapposite,as the Board there merely held that an employee's activity in conjunc-tion with "agricultural laborers" was not concerted activity as the lat-ter are specifically excluded from the definition of "employee" inSection2 (3).ORDERUpon the entire record in the case and pursuant to Section 10 (c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the Respondent, Texas NaturalGasoline Corporation, its officers, agents, successors, and assigns, shall :1.Cease and desist from :(a)Threatening its employees with loss of employment or otherreprisals if they engage in concerted activities for their mutual aidor protection.(b)Discharging or refusing to reinstate any of its employees, ordiscriminating in regard to their hire or tenure of employment orany term or condition of employment, because they have engaged inconcerted activities for their mutual aid or protection.1The Respondent's request for oral argument is hereby denied,as the record and theRespondent's exceptions and bilef,in our opinion,adequately present the issues and posi-tions of the parties TEXAS NATURAL GASOLINECORPORATION407(c) In any othermanner interfering with, restraining,or coercingits employeesin the exerciseof the rights guaranteed in Section 7of the Act.2.Take the following affirmative action, which the Board findswill effectuate the policies of the Act :(a)Offer to Shirley C. Little, upon his request for unconditionalreinstatement, and to Bill Hood, immediate and full reinstatementto their former or substantially equivalent positions, without prej-udice to any seniority or other rightsand privilegespreviouslyenjoyed.(b)Make whole Shirley C. Little and Bill Hood for any loss ofpay suffered as a result of the discrimination against them, in accord-ancewith the section of the Intermediate Report entitled "Recom-mendations."(c)Preserve and make available to the National Labor RelationsBoard or its agents, upon request, for examination and copying, allpayroll records, social-security payment records, timecards, person-nel records and reports, and all other records necessary to analyze andcompute the amount of back pay due under the terms of this recom-mended order.(d)Post at its plant at Rankin, Texas, copies of the notice attachedhereto, and marked "Appendix." 2Copies of said notice, to be fur-nished by the Regional Director for the Sixteenth Region, shall, afterbeing duly signed by the Respondent's representative, be posted byit immediately upon receipt thereof and maintained by it for sixty(60) consecutive days thereafter in conspicuous places including allplaces where notices to employees are customarilyposted.Reason-able steps shall be taken by the Respondent to insure that said noticesare not altered, defaced, or covered by any other material.(e)Notify the said Regional Director, in writing, within ten (10)days from the date of this Order, what steps it has taken to complyherewith.CHAIRMAN LEEDOM took no part in the consideration of the aboveDecision and Order.2 In the event that this Order is enforced by a decree of a United States Court of Appeals,there shall be substituted for the words"Pursuant to a Decision and Order"the words"Pursuant to a Decree of the United States Court of Appeals,Enforcing an Order."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the Labor Manage-ment Relations Act, we hereby notify our employees that: 408DECISIONS OF NATIONAL, LABOR RELATIONS BOARD'WE WILL NOT' threaten our' employees with loss of employmentor other reprisals if they engage in, concerted- activities for theirmutual aid or protection.'WE 'WILL NOT discharge' or refuse . to reinstate, any of our em-ployees, or discriminate in regard, to- their, hire, tenure of em'-ployment, or any term or condition of employment, because theyhave engaged in concerted' activities 'for their' mutual aid orprotection.;WE WILL ''I oT in `any maimer interfere with, restrain, or coerceour employees in the exercise of their right to self-organization,to form;, join; or assist'any- labor organization, to bargain col-engage in other concerted' activities for the purpose of collectivebargaining or other mutual aid or protection, or to refrain fromany or all such activities, except to the' extent that such right maybe affected by an agreement requiring membership in a labororganization as a condition of employment, as authorized in Sec-tion 8 (a) (3) of the National Labor Relations, Act..'WE WILL offer to Shirley C. Little, -upon his request for uncon-ditional reinstatement, and Bill Hood immediate and full rein-statement to their former or substantially equivalent positions,without prejudice to any seniority or other rights and privilegespreviously enjoyed.-WE WILL make whole Bill Hood and Shirley C. Little forany loss of pay suffered as a result of the discrimination againstthem.TEXAS NATURAL GASOLINE CORPORATION,Employer.Dated----------------Bv-------------------------------------'V(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.INTERMEDIATE REPORTThis proceeding involves charges that Texas Natural Gasoline Corporation,Rankin, Texas, herein called the Respondent,discharged employee ShirleyC. Littleon July 9, 1955,and employee Bill Hood onJuly 11, 1955,and has since failed andrefused to reinstate either of them,becausetheyjoined or assisted Oil, Chemical &Atomic WorkersInternationalUnion, AFL-CIO, hereincalled the Union, or en-gaged in other concerted activities.It is alleged that this conduct violated Section 8(a) (1) and (3) of the National Labor Relations Act, as amended(61 Stat. 136),herein called theAct.The chargesand amended charges were filed by Pat Henley,an individual.'After theissuance of a complaintby theGeneral Counsel 2 and the1The original charges,filed on August 8, 1955, alleged only the discriminatory dischargeofHenley on July 8,1955.The amended' charges,filed on September 26, 1955, allegedthe discriminatory discharges of Hood and Little on July 9, 1955, and made no mention ofHenley's discharge.2 The designation General Counsel includes the General Counsel of the National LaborRelations Board and his representative at the hearing. TEXAS NATURAL GASOLINE CORPORATION409filing of an answer by the Respondent, a hearing was held before me on December20, 1955, at San Angelo, Texas.All parties were represented and participated fullyin the hearing.At the close of the hearing, the Respondent moved to dismiss thecomplaint; ruling thereon was reserved.For reasons appearing below, the motionisnow denied.The Respondent filed a brief, which has been duly considered.Upon the entire record in the case, and from my observation of the witnesses, Imake the following:FINDINGS OF FACTA. The jurisdiction of the BoardThe Respondent is engaged in the manufacture and sale of natural gas, butane,propane, and casinghead gasoline, with its principal office in Tulsa, Oklahoma. Itoperates 4 subsidiaries in Tulsa, Oklahoma, 3 subsidiaries in Houston, Texas, and2 subsidiaries in Sarasota, Florida. In addition, it maintains 4 branch plants inTexas.Only the Benedum No. 4 Plant at Rankin, Texas, is involved in thisproceeding.During the 12-month period ending August 31, 1955, the Respondent made pur-chases exceeding $300,000 in value.During the same period, the Respondent soldproducts valued at $10,000,000, of which more than $8,000,000 in value was shippedfrom the Respondent's Texas plants to points outside the State of Texas. The partiesstipulated, and I find, that the Respondent is engaged in commerce within the meaningof the Act.As the Respondent is a multistate nonretail enterprise with a gross vol-ume of business exceeding $3,500,000 annually, it is further found that it wouldeffectuate the policies of the Act for the Board to assert jurisdiction over itsoperations.3B. Sequence of eventsRespondent's Benedum No. 4 Plant at Rankin, Texas, employed approximately57 or 58 hourly paid employees at times here material, including 3 or 4 office clericals.It operated 7 days per week-and 24 hours per day.There were 3 shifts for produc-tion employees: 11 p. in. to 7 a. m.; 7 a. in. to 3 p. m.; and 3 p. m. to 11 p. m.For the office clericals, working hours were 8 a. in. to 4:30 p. m.Late in June 1955 4 dissatisfaction regarding wages, hours, and working conditionsbegan to spread among the employees in the Respondent's Benedum No. 4 Plant.On July 1 approximately 15 or 20 employees attended a meeting at a crossroad.They decided to affiliate with the Union.To make the necessary contact, a com-mittee was appointed consisting of Pat Henley, a payroll clerk at Benedum No. 4Plant, and two other employees of the Respondent.On the following day, July 2,Henley obtained permission to absent himself from work and conferred with F.W. Mitchell, a representative of the Union.Mitchell drafted a document which wascirculated during the next few days among the employees of the Benedum No. 4Plant and two other plants of the Respondent for signatures.5However, it was nevershown to any representative of the Respondent.At approximately the same time, onabout July 1, employee Bill Hood, a clerk in the office of Benedum No. 4 Plant,with some help from Henley, drafted a document setting forth certain demands uponthe Respondent. It contained a statement that if the grievances listed therein werenot acted upon favorably, the employees would attempt to secure their objectivesthrough a labor union.Hood showed this document to several employees in theplant.He also showed it to Ron Kersten, office manager at Benedum No. 4 Plant,6and asked Kersten what he thought of it.Kersten replied that although there mightbe merit to the grievances, he was not sure that this was a proper method of obtainingredress.Rex H. Snell, superintendent of Benedum No. 4 Plant, was absent from theplant during the events described above.He returned on July 8. On the same day,Snell directed Kersten to discharge Henley and gave as his reason therefor that sev-eralweeks previously Henley had been seen lying upon a desk during workinghours.Kersten accordingly summoned Henley to the office and discharged him.8Coca Cola Bottling Company of New York, Inc.,114 NLRB 1423.4 All dates refer to the year 1955 unless otherwise noted.5 As the original of this document was in Henley's possession but was not produced inevidence, oral testimony with regard to its contents or the number of signatures it con-tained is incompetent.Accordingly, I make no finding respecting the contents of thisdocument or the number of signatures contained thereon.e The parties agree that, at all material times, Kersten was a supervisor within themeaning of the Act. 410DECISIONS OF NATIONAL LABOR" RELATIONS BOARDThat evening, about 20 or 25 employees of the Respondent met in the countycourthouse at Rankin.Mitchell presided.The employees present decided thatunlessHenley's dismissal were rescinded,, they would go on strike against the Re-spondent. at 3 p. in. the next day. , They selected a committee of four employeesand instructed the committee to contact Snell on the following 'morning, requesthim to reinstate Henley, and inform him that if he refused to do so the employeesintended to strike.On the following morning, July 9, the committee -members con-ferred with Snell in his office?They-told Snell that they were speaking for otheremployees as well as themselves, that there was a great deal of dissatisfactionamong the employees about Henley's discharge and."some talk that they mightwalk out," and requested Snell to retract his decision and reinstate HenleySnellreplied that Henley had- been seen by several people -lying on a desk and this wassomething that could not be tolerated. 'The committee members responded thatthey - had not previously understood , it that way, and that Snell's explanationput a different' light on the matter.They then left.Between 2:45 and 3 p. m. thatday, Hood came to Snell and asked what his decision was with respect to Henley.Snell answered that he had no intention of changing his decision regardingHenley, because the Respondent could not tolerate such conduct.Hood repliedthat he disagreed, that he thought Henley had been discharged because of his unionactivities. , Snell. denied any knowledge of Henley's union activities and statedthat if he could' not discharge an employee for lying down on the job he wouldresign.Hood then asked if Snell were willing to accept the responsibility for thesuggesting that the plant was going to be shut down.Hood answered that he wasspeaking as a representative of a majority of the employees of the Respondent.Snell finally warned Hood that if he left his post before the end of his tour of duty"his check would be made out for him," and that "if you leave, why, as far as Iam concerned you have just quit."Although his tour of duty, was not due to end until 4:30 p. m., at 3 p. m. Hoodtold Kersten he was leaving.At Kersten's request, Hood turned over to Kersten thekey to the office.Hood then left the office and congregated with other employeesof the Respondent coming off shift and with Henley on the Respondent's prop-erty, for a short while, attempting without much success to arrange a schedule forpicketing.He inquired as to "how many were striking with me as agreed," butapparently received no encouragement' from those present:After about 15 min-utes,Henley and Hood proceeded to a public highway off the Respondent's prem-ises,where they, picketed with signs.8Henley and Hood continued to picket for sev-eral hours - but were unable to obtain support from any other employee, exceptto the extent. that they were supported ' by employee Little as hereafter appears.Accordingly, they abandoned their picketing and left the vicinity of the plant atabout 6:30 p. m..Meanwhile, at 3 p. M. that day, Shirley C. Little, a laboratory tester employedat the. Benedum No. 4 Plant, who was due to go to work at 3 p. m., failed to reportfor duty. Instead, he went to a place on the Respondent's premises known as"the train rack" and there asked some other employees if they were,going to strikeand if they wanted him to go to work. It was agreed that Little would stay at thetrain rack and talk to the engineers for the Santa Fe Railway:Accordingly, Littleasked some of -the Santa Fe engineers 'if they were going to cross "the picket line,"and they replied that they would not do so.Little remained in the vicinity of thetrain rack, seated in his automobile.Between 3:15 and 3.30 p. m., Willie R.Thorn, chief operator of Respondent's Benedum No. 4 Plant and Little's immediatesuperior, went to the train rack and asked Little if he was coming to work. Littlereplied that he would rather not.Thorn then reported to Snell that he had talkedto Little and Little had refused to come to work.About 4 p. m., Snell went tothe train rack - accompanied by Mason- Shirley, assistant plant superintendent.Snell asked Little why he had not reported for work.Little replied that Henleyhad "got a dirty deal." , Snell answered that he could not retract his decision and'suggested that Little go to work.When Little persisted in his refusal to do so,Snell stated that Little "could either go back to work or that was, it."At, about7 The employees on the committee, J, D. Wood, Walter Loper, Gene Paschal, and SamBean, Jr., were on the, 11 p. in to 7 a. in shift. They conferred with Snell after 7 a in.and thus on their own timesNeither the signs nor photographs of them were introduced into evidence, althoughthere,was oral testimony as to their contents.Such testimony is incompetent under theparol evidence ruleI therefore make no finding with respect to the wording of the picketsigns. TEXAS NATURAL GASOLINE CORPORATION4116:30 p. in., Chester Wilson,warehouse foreman in the plant, came to the trainrack and escorted Little to the plant office.There Snell,Kersten,and Thorn hadgathered.Little stated that he wasnot goingback to work.Snell replied thatLittle would have to "pick up his check." Little wasthen paid off. Snell suggestedthat Little tear up his check and go back to work butLittle again declined to do so.Little then shook hands with those in the office andleft, sayingthathe was not angryat anyonethere and did not blame them.A reliefman was putin Little's place thatday, and apermanent replacementwas hiredon the nextday, July 10.The only picketing was done byHenley and Hood. It was conducted in anorderly manner.9Other than Little andHood, no employees appear to have eitherwalked outor failed to reportfor work inaccordance with the agreement made bythe employeesthe previous day.On July 10, a day on whichhe was not required to be onduty,Hood returnedto the plantwitha friend andaskedpermissionto show thefriend around the plant.Hood stated to Snellthat he hadmade a mistake the day before.Snell repliedthat he "wassorry that it had to end that way."On July 11, Hood's nextworkday,Hood reportedfor work toKersten as usualand requested instructions.Kersten directed Hood to sign the payroll,explainingthat whenHood had left at3 p. in. onJuly 9 "thatitwas the same as quitting."Hood thenleft theRespondent's plant.At that timeHood had not been permanentlyreplaced.Neither Littlenor Hood has since requested reinstatement,nor has the Respondentoffered reinstatement to either of them.C. Interference,restraint,and coercionThe General Counsel introduced evidence which may be looked upon as tendingto indicate that the Respondent increased wages on July 2 in order to discourage itsemployees from engaging in concerted activities,and threatened its employees onJuly 8 and 9 with economic reprisal if they engaged in concerted activities.How-ever, the complaint alleges no violationsof the Actother than the discriminatorydischarges of Little and Hood.The Board has recently held that"when an issuerelating to the subject matter of a complaint is fully litigated at a hearing,the TrialExaminer and the Board are expected to pass upon it even though it is not specif-ically alleged to be an unfair labor practice in the complaint."10In line with thatrule, I find that all instances of interference, restraint,and coercion discussed here-after relate to the subject matter of the complaint.The question then remainswhether or not they were "fully litigated."If so, it is my duty to decide the matterson the merits, although not mentioned in the complaint.On direct examination,Henley testified that on July 2 (the day after the em-ployees' first meeting)he was told by Kersten in a telephone conversation that"some message came that the company had granted a six cent an hour raise,blanketraise to everyone."Henley was not cross-examined about this matter.AlthoughKersten was a witness,he was not questioned with regard to any wage increase orthe telephone conversation described above.The record shows that Snell, who asplant superintendent would presumably have had information pertaining to anygeneral wage increase,was absent from the plant during this period.There is noother evidence on the subject.I am convinced and find that the matter of the gen-eralwage increase granted by the Respondent after the first organizing efforts ofthe employees was not "fully litigated"at the hearing.Accordingly,itwill notbe considered further.As previously described,between 2:45 and 3 p. in. on July 9, Hood had a con-versation with Snell.During this talk, Snell warned that if Hood left his post beforethe end of his tour of duty"his check would be made out for him" and that "as faras I am concerned you [Hood]have just quit."Both Snell and Hood testified re-garding this conversation.Their mutually corroborative stories were further corrobo-rated by the testimony of Kersten that Snell said he had warned Hood that "if heleft on Pat's behalf that he would be able to pick up his check."Accordingly, Iam convinced and find that the matter of this remark was "fully litigated" at thehearing.It is further found that, by this warning, Snell threatened economic re-6During the afternoon,someone telephoned to Snell from Rankin and warned that "somedrunks[were]coming out to cause . . . some trouble."Snell then telephoned to thesheriff,repeated what he had been told,and asked the sheriff to come to the plant. Inresponse to this request,the sheriff went to the plant that afternoon but apparently foundno disorder.10Monroe Peed Store,112 NLRB 1336, 1337. 412DECISIONS OF NATIONAL LABOR RELATIONS BOARDprisal against Hood if he should engage in protected concerted activities and therebyinterferedwith, restrained, and coerced the employees in the exercise of rightsguaranteed in Section7 of the Act."Little testified that at about 4 p. m. that day Snell (accompanied by Shirley) con-ferred with Little at the train rack and that, during the discussion, Snell orderedLittle to "go back to work or that was it." Snell's version of this conversation, whilediffering somewhat from that of Little, did not directly contradict it.Shirley did nottestify.I am convinced and find that the matter of this threat was "fully litigated"at the hearing.I further find that, in effect, Snell warned Little that he must eitherabandon his strike or be discharged. It is concluded hereafter that Little was thenengaged in a protected economic strike.The Board and the courts have frequentlyheld that, where employees engage in an economic strike as here, a requirement thatthey either resume work or suffer discharge constitutes an unlawful strikebreakingtechnique violative of the Act.12 I conclude that Snell's ultimatum constitutedinterference with and restraint of Little's protected right to engage in a strike, andhence violated the Act.Little testified that on the evening of July 8, he was taken by his superior, Thorn,to the water wells, approximately 3 miles from the plant.On the way, Thorn said:"Well, Little, I'll take you to the water wells and you can't attend the meeting to-night..I told you I'd know all those men's names on that list before it cameup..We got part of the ringleaders and we'll get the rest of them," and that hewas a "company man" and could not afford to say whether the employees were rightor wrong.Littlewas cross-examined regarding this incident.Thorn denied mak-ing any of these statements; he likewise was cross-examined with respect to thisoccasion.I therefore find that the matter was "fully litigated" at the hearing.Thorn impressed me as a sincere and forthright witness. I credit his denialand find that he did not make the statements attributed to him by Little.The General Counsel introduced the testimony of Hood and Henley regardingKersten's reaction on July 1 when he was shown the document they had drafted.Kersten, a witness for the Respondent, also testified with respect to this conversation.I find that the matter was "fully litigated" at the hearing. I further find that Kers-ten's conduct on this occasion was not violative of the Act; on the contrary, his re-mark constituted a mere expression of opinion protected by Section 8 (c) of the Act.D. The discharge of Pat HenleyWitnesses for the General Counsel and the Respondent, namely Henley, Snell, andKersten, testified at length concerning the circumstances leading up to Henley's dis-charge.This incident clearly related to the subject matter of the complaint.How-ever, during the hearing I repeatedly stressed my understanding that this was merelya matter of background, and that the legality of Henley's discharge was not in issue.For this reason, certain evidence regarding the state of Henley's blood pressure wasexcluded.It is accordingly found that the question of the discriminatory or non-discriminatory nature of Henley's discharge was not "fully litigated" at the hearing.Therefore it will not be further considered.E.Did Little and Hood quit?The complaintallegesthat the Respondent discharged Little and Hood on July 9and 11, respectively, because they joined or assisted the Union or engaged in otherconcerted activities.The original answer admits that Little and Hood were dis-charged on those dates, and alleges that their separations from employment were for"good cause."The answer as amended at the hearing alternativelyallegesthat Littleand Hood voluntarily terminated their employment "immediately prior to or con-temporaneouswith any action of discharge."The Respondent's contention thatLittle and Hood intended to abandon their jobs and sever the employer-employeerelationship lacks merit.Little asked some Santa Fe engineers if they were goingto cross."the picket line."Hood actually picketed the plant.Men who have no21N. L. R. B v West Coast Casket Company, Inc,205 F. 2d 902, 905 (C A. 9).12N L. R. B v United States Cold Storage Corporation,203 F 2d 924 (C. A 5), cert.denied 346 U. S. 818;Kerrigan Iron Works, Inc.,108 NLRB 933, 935, pet. for reviewdeniedsub nom Shopmen's Local No733, etc v. NL RB., 219 F. 2d 874 (C. A. 6) ;Rockwood Stove Works,63 NLRB 1297, 1298,Brookville Glove Company.114 NLRB 213;andHotel Taft, Inc.(Connecticut State Board of Labor Relations), Case No. U-583,Decision No 319, February 18, 1955, 35 LRRM 1593. TEXAS NATURAL GASOLINE CORPORATION413further concern with their former employment would not be likely to behave in thisfashion.Little's questioning of the Santa Fe engineers and Hood's picketing bespeakcontinued interest in the job and an ultimate hope of returning to it.The fact thatthese employees were discharged, rather than quit, is further demonstrated by theadmission in the Respondent's original sworn answer 13 and the following testimony ofSnell'.Q. (By Mr. Kothe.) All right, why was Little terminated?A. He was terminated or rather he quit because he refused to go to work.Q. And what about with respect to Hood, why was he terminated?A. The same thing holds true with Hood, he left prior to quitting time againstwhen I told him that we would consider him as quit if he didn't go ahead andwork until regular time.Further, Snell's warning to Hood that if he left his post before the end of his tour ofduty "as far as I am concerned you have just quit" cannot effectively transform adischarge into a quit. I conclude that neither of these employees intended to re-linquish his employment, but, on the contrary, each voluntarily absented himselffrom work in order to take part in concerted activities, as more fully described below.14F.Were Little and Hood engaged in concerted activities?The General Counsel contends that Little and Hood were engaged in concertedactivities at the time of their respective discharges.The Respondent, on the otherhand, maintains that each was acting individually and neither of them in concert withany other employee.The Respondent's brief argues that Little "neither believed him-self to be, nor was he in fact acting in concert with anyone." In support of this argu-ment, the Respondent points out that Little did not attend the meeting held on theevening of July 8, at which the employees agreed to strike at 3 p. m. on July 9 iftheir demand were not met.Nor did he testify that he had knowledge of thatagreement.However, that Little knew of the agreement may reasonably be inferredfrom the fact that he asked other employees if they intended to strike and thathe also asked Santa Fe engineers if they were going to cross the picket line.Andhis conversation with Snell at 4 p. m. that day clearly shows that he struck in pro-test over Henley's discharge, for he told Snell that Henley had "got a dirty deal."Furthermore, he testified that at 6:30 p. m. that evening "I was the only one left.Forty .men ran off and left me," which indicates his disappointment that other em-ployees had failed to live up to their agreement to strike at 3 p. m. that day if Henleywere not reinstated.Finally there is no other reasonable explanation for Little'sfailure to report for work at 3 p. m.-the exact hour the employees had set for thestrike.I am convinced and find that, although Little was due to go on duty at 3 p. m.on July 9, he voluntarily withheld his services as part of a concerted activity agreedupon by a,number of employees on the previous evening.Insofar as Hood is concerned, the Respondent argues that he struck alone.15 Inview of the above finding with regard to Little, this contention lacks merit. In addi-tion, entirely aside from Little's action, I am convinced that Hood was engaged inconcerted. activity.His conduct at 3 p. m. on July 9 cannot be viewed in isolation.It must be considered in the context of immediately preceding events.Thus, on theprevious evening a group of employees, including Hood, decided to present theirgrievance to the Respondent and agreed that if their demand were not met theywould leave work simultaneously at 3 p. m. on July 9.Then on the morning of July9, the committee selected by and representing the entire group which had met theprevious evening made their demand known to Snell and hinted that a strike might13After allevidence was in and during oral argument,when the Trial Examiner pointedout that the defense that Little and Hood had quit was inconsistent with the Respondent'ssworn answer that they had been discharged,the Respondent was permitted to amend theanswer to plead alternativelythat theyhad quit.However, this amendment does notaffect the original answer's admissibility as an admission against interest tending to provethat,in fact,they were discharged.14N.L.R. B. v. McCatron,216 P.2d 212,214 (C.A. 9), cert.denied 348 U. S. 943;Andrews Company,87 NLRB 379,393;Ace Handle Corporation,100 NLRB 1279,1290-92;andBrookvilleGlove Company,supra.IcWhile,the Respondent recognizes that on July9 Hood actedin concert with Henley,it points out that Henley was not then an employee of the Respondent.I agree that Henleywas not then an employee.Where a single employee acts In concert with nonemployees,the activities are not protected.Panaderie SaceslonAlonso,87 NLRB 877, 414DECISIONSOF NATIONALLABOR RELATIONS BOARDensue if the demand were refused.Snell turned them down.16Finally, Hood himselfrepeated the demand to Snell lust before 3 p. m.When Snell stood firm in hisrefusal,Hood left his post in protest.All these events are interrelated; they form achain which ultimately culminated in Hood's leaving work. It would be highlyunrealistic to treat Hood's actions at 3 p. in. on July 9 as unrelated to the groupagreement made the night before; inno sense canitbe deemed individual, ratherthan concerted, activity.Indeed the conclusion is inescapable, and I find, that thisaction of Hood stemmed out of, was directly due to, and constituteda continuationof the group action of the night before.Moreover, it was the very type of conductcontemplated by and called for in that group agreement. I conclude that Hood, likeLittle, voluntarily withheld his services at 3 p. in. on July 9 as part of a concertedactivity agreed upon the night before.G. Legality of the purposeThe Respondent points out that, as Henley's discharge is not urged to havebeen discriminatory, it must be deemed to have been legal.This, of course, issound.It does not follow, however, as the Respondent suggests, that this fact ren-ders the purpose of the strikeillegal.On the contrary, the Board and the courtshave recognized that a strike to protest a non-discriminatory discharge constitutesprotected concerted activity.17It is accordingly found that, by striking to obtainHenley's reinstatement, Little and. Hood engaged in a concerted activity' for their"mutual aid or protection" within the intendment of Section 7 of the Act. In sofinding, I do not pass upon the validity of Henley's discharge or the wisdom of theemployee's demand that he be reinstated, as these are not matters with which Imay properly be concerned.There is no evidence that the employees who on July 8 voted for the strike con-stituted amajority of the employees in an appropriateunit,or that the Unionrepresented such a majority.The Respondent therefore urges that it was underno duty to meet with the employee committee with respect to Henley's discharge.While the Respondent was under no legal obligation to meet with the employee com-mittee, there is nothing in the Act which removes from its protection concertedactivity aimed at securing the reinstatement of a former employee.Even whenan exclusive bargaining representative has been selected, Section 9 (a) specificallypermits an individual employee or group of employees to present grievances to theiremployer.It follows that the fact that the strikers constituted a minority grouphas no bearing upon their right to engage in a concerted activity designed to protestthe discharge of a fellow worker.16Accordingly, I find no merit in the Respond-ent's contention that the strike was called foran illegalpurpose.It is found thatthe strike was an economic strike for a legitimate objective.1911 Snell testified that, when they left his office, the committee members seemed satisfiedwith his explanation of Henley's dischargeBe that as it may, the committee membersnever informed Snell or anyone else that the demand for Henley's reinstatement had beenretractedITN L R B v McCatron,sup) a, NL 1t B v Globe Wireless, Ltd.,193 F. 2d 748,750 (CA. 9) ; Aga) Packing£ ProvisionCorporation,81 NLRB 1262, 1264 ,liatlaher andMee. Inc,87 NLRB 410, 412, andAndrews Company, supra,at p 3941sDouds vLocal 1250 etc, et at,173 F 2d' 764 (C A 2), rehearing denied April,26,1949. andAgar Packingit'Provision Corpora tuan, -supra,at 1264-65The Respondsn,tcitesN L R B v Biashear Freight Lines,119 F 2d 379 (C. A. 8), as holding to thecontrary.That case, however, as pointed out inN L. R B v Buzza-Cardozo,205 F. 2d889, 890 (C A. 9), "is authority for no more than the proposition that the employees whostruck did so at the risk of having their places filled with new employees during thependency of the strike"The Respondent's brief i efers to the activities of Little and Hood as a "wildcat strike"and citesN L R B v Draper Corpo)atzon,145 F 2d 199 (C A 4) That case is in-apposite.There a minority group of employees struck "in an effort to interfere with thecollective bargaining by the duly authorized bargaining agent selected by all the em-ployees", here, on the contrary, theie was neither an authorized bargaining representativeof all the employees nor bargaining underway"I Itmay well be that Snell's illegal threat to Little at 4 p in on July 9 prolonged thestrike and converted it into an unfair labor practice strikeCompareRockwoodStoveWorks, supra.But that issue was neither alleged in the complaint nor "fully litigated"at the hearing. It therefore need not be decided TEXAS NATURAL GASOLINECORPORATION415H. Legality of the means usedThe Respondent seems to complain that the strike was a "quickie."As al-ready pointed out, however, an employee committee presented the demand forHenley's reinstatement to Snell a few hours before the strike began.Hood fol-lowed this by a protest to Snell regarding Henley's discharge. In any event, it hasbeen held that the shortness of notice given by strikers and the precipitate natureof their action does not render a strike unprotected.20The Respondent's brief indicates that Little was a "sit-down" striker and thereforeengaged in unprotected activities. It argues that he sat in his automobile on theRespondent's premises when he should have been at work,and wasdirected "eitherto report to work, as all other employees on his shift had done, or leave the pri-vate premises of the company."This, however, is not what Little was told.Ashas already been found, at 4 p. in. on July 9, Little was told by Snell that he "couldeither go back to work or that was it." This ultimatum to abandon the strikealtogether is a far cry from a mere order to leave the premises.Nor was thereany seizure or retention of the Respondent's property.21Accordingly, it is foundthat Little did not engage in a "sit-down" strike.The Respondent further claims that the strike was "so timed as to have beenwantonly injurious to a continuous operation,indispensable to a natural gasolineplant."From this the Respondent argues that the strike was unprotected. It istrue that the Respondent's plant is a continuous operation.Thereisnoevidence,however, that the strike was deliberately set for 3 o'clock in the afternoon becausea strike at that time would have caused maximum damage to the plant or equip-ment.22Indeed, there was no attempt to show thatanydamage resulted or shouldhave been anticipated.This defense therefore lacks merit.The Respondent also urges that Hood violated "a rule of the Company, uponwhich employment was conditioned, that employeesmust remainatwork to theend of their shift."Assuming, without deciding, that sucha rule existed,it cannotbe applied so as to abrogate the statutory right of employeesto engagein lawfulconcerted activities.23It is accordingly found that themeans used tocarry on thestrike were lawful.1.ConclusionsThe Respondent argues that-its failure to discipline the four employees who madethe concerted protest to Snell on July 9 indicates that it was not adverse to con-certed activities.There are two answers to this defense. In the first place, thesefour employees did not strike.Only Hood and Little struck, and they alone werepunished.In the second place, failure to discriminateagainstmembers of theemployee committee does not exculpate the Respondent from the consequences ofitsdiscrimination against Little and Hood because of theirparticipation in con-certed activities.24As previously set forth, the complaint alleges that Little and Hood were discharged"for the reason that they joined orassisted" the Unionor engaged in otherconcertedactivities.Thereisnosatisfactoryevidencethat they were discharged because theyjoined or assisted the Union.I am not persuadedthat the circulationof petitions,the meetings with Mitchell, or themeetingswith fellow employees were responsiblefor the discharges.Rather I am convinced and find that Little wasdischarged onJuly 9 and Hood on July 11 solely because both of them had, at 3 p. m. on July 9,engaged inan economicstrike.Since the purposewas legal and the means usedwere lawful, this strike constituted protectedconcertedactivityfor mutual aid andprotection.It is further found that, at the time of their respective discharges, neither21N. L. R. B. v. Cowles Publishing Company,214 F. 2d 708 (C. A. 9), cert. denied 348U. S. 876, rehearing denied 348 U. S. 960;SeyfertFoods Co., 109 NLRB 800, 812; andWest Coast Casket Company, Inc.,97 NLRB 820, 824, enfd. 205 F.2d 902(C. A. 9).=CompareAndrews Company, supra,at p. 394.N. L. R. B. v. Marshall Car Wheel and Foundry Co. of Marshall,Texas,Inc.,218 F.2d 409 (C. A. 5), cited by the Respondent,is distinguishable fromthe instantcase on itsfacts.In theMarshallcase, the strike was deliberately set for thetime when if moltenmetal was not poured off it would cause loss of the moltenmetal plus damage to thefactory's. equipment.No. such facts appear here.23N. L.v,Marshall Car Wheel and Foundry Co. of Marshall, Texas,Inc., supra,at page 416, and cases there cited.24N. L. R. B. Y. W. C. Nabors Company,196 F. 2d 272, 276 (C. A. 5), cert. denied 344U. S. 865. 416DECISIONSOF NATIONALLABOR RELATIONS BOARDof them had been permanently replaced.25 It is, of course, true that when employeesengage in an economic strike their employer has the right to replace them 26 If all theRespondent had done was to replace Little and Hood, it would have been acting with-in its-rights.But that is not what the Respondent did. Instead, it discharged Littleand Hoodbeforethey were replaced.The authorities are clear that economicstrikersmay not be discharged without first having been replaced 27Accordingly,find that the Respondent, by discharging Little on July 9 and Hood on July 11,interfered with, restrained, and coerced its employees in the exercise of rights guar-^nteed in Section 7 of the Act, thereby violating Section 8 (a) (1) of the Act.The complaint alleges that the discharges of Little and Hood also constituted viola-tions of Section 8 (a) (3) of the Act.However, it is not alleged that the Union wasa labor organization within the meaning of the Act,28 or that the discharges of Littleand Hood discouraged membership in the Union. In view of the above finding thatthe discharges of Little and Hood constituted violations of Section 8 (a) (1) of theAct, whether the discharges also violated Section 8 (a) (3) of the Act becomesacademic.Whether viewed as a violation of Section 8 (a) (1) or of Section 8 (a)(3) or of both, effectuation of the policies of the Act, in my opinion, requires theremedy hereafter recommended.29Accordingly, I do not determine whether theRespondent violated Section 8 (a) (3) of the Act.Upon the basis of the above findings of fact and upon the entire record in the case,Imake the following:-CONCLUSIONS OF LAW1.'Texas Natural Gasoline Corporation is engaged in commercewithin the mean-ing of Section 2 (6) and (7) of the Act.2.By threatening economic reprisals against its employees if they engaged in pro-tected concerted activities, and by discharging employees Shirley C. Little and BillHood and refusing to reinstate either of them because they engaged in protectedconcerted activities, thereby interfering with, restraining, and coercing its employeesin the exercise of rights guaranteed in Section 7 of the Act, the Respondent has en-gaged in and is engaging in unfair labor practices within the meaning of Section 8(a) (1) of the Act.3.The above-described unfair labor practices tend to lead to labor disputes burden-ing and obstructing commerce and the free flow of commerce, and constitute unfairlabor, practices affecting commerce within the meaning of Section 2 (6) and (7) ofthe Act.Upon the basis of the above findings of fact and conclusions of law, and upon theentire record in the case, I make the following:RECOMMENDATIONSIt has been found that the Respondent threatened its employees with loss of em-ployment if they engaged in protected concerted activities and discharged two of itsemployees and failed to reinstate them'because they engaged in an economic strike.In view of the underlying purpose and tendency of this unlawful conduct, I concludethat there exists danger that the Respondent will commit other unfair labor prac-tices in the future. ' Accordingly, in order to effectuate the purposes of the Act, it willbe recommended that the Respondent cease and desist from the unfair labor practiceszs It' hnay well be that Hood's return to work on July 11 constituted an abandonment ofthe strike-and iequest for reinstatement, which was refusedBut whether looked uponis a discharge 'or as the rejection of an unconditional offer to return to work, the resultwould be the same.2bN L R B v. Mackay Radio if TelegraphCo., 304 U. S. 333, 345-46.-'27N.,LIiB v 'J1cCation, supra, p.215, NL.'R. B. v. United States Cold StorageCorpoi ation; supra, gyp-927 ; and N. L'R B v. GlobeWireless,Ltd, supra, p750.28Whether'the employees N;ho met on the evening of July 8 and decided to strike onthe following day if their demands were not met constituted a labor organization withinthe meaning of Section 2 (5) of the Act, and whether the discharges of Hood and Littlefor engaging. in the strike discouraged membership in that labor organization are mattersnot alleged in the complaint and not "fully litigated" at the hearing.They therefore neednot be decidedBut see _NL R B. v Buzza-Cardozo, supra, p891.21 Smith Victory Corporation,90 NLRB 2089, footnote 2, enfd. 190 F. 2d 56 (C. A. 2)and,Columbia Pictui es Coi poration; et al,82 NLRB 568, 575-76, enf. 'denied on othergroundssub nom N. L R B v. Warner Bros Pictures, Inc, et at.,191 F. 2d 217'(C. A. 9).See alsoN L. R. B. v. J I.-Case Company,'Bettendorf Works,198 F. 2d 919, 924 (C. A. 8)andModern Motors, Inc. v N L R B.,198 F. 2d 925, 926 (C. A. 8). TEXAS NATURAL GASOLINE CORPORATION417found and also from in any other manner infringing upon the rights guaranteed inSection 7 of the Act.Normally, when employees have been discriminatorily discharged, it is customaryto recommend their immediate reinstatement to their former or substantially equiva-lent positions.Where, however, the dischargee testifies unequivocally at the hearingthat he does not desire reinstatement, reinstatement will not be recommended.30TheRespondent contends that Hood so testified herein.On this subject, Hood's testimonyon cross-examination was as follows:Q. Now, you are teaching school, are you not?A. Yes, sir.Q. You went back to teaching school as soon as the school year resumedthis year?A. That's true.Q. You are not desirous of reinstatement to that position at this time, areyou?A. I would be if I thought there was any security to the overture, but underthe circumstances right now, no.In my opinion, this testimony does not indicate an unequivocal determination byHood never to accept reinstatement under any circumstances.No offer of employ-ment has been tendered to him by the Respondent and refused.Until he is calledupon to make an election in the face of an actual offer of reinstatement, I believe thepolicies of the Act will be effectuated if the Respondent is required to assume fullresponsibility for the consequences of its own unlawful acts 31 It will therefore berecommended that the Respondent offer to Little and Hood immediatereinstatementto their former or substantially equivalentpositions,without prejudice to any senior-ity or other rights and privileges previously enjoyed.It has been the Board's practice to award back pay to employees discharged whileon strike from the date of their unconditional application for reinstatement, on thetheory that it cannot be said that their loss of pay was caused by the employer's con-duct until they indicate willingness to return to work.32 It will therefore be recom-mended that the Respondent make Hood whole for any lossof earningshe may havesuffered because of the discrimination against him, by paying to him a sum of moneyequal to the amount he normally would have earned from July 11, 1955, when heunconditionally applied for reinstatement, to the date of the offer of reinstatement,less his net earnings during the said period.33As Little has not yet indicated hiswillingness to abandon the strike and return to work,he isnot presently entitled toreimbursement for loss of earnings. But if he unconditionally requests reinstatementbefore the Respondent offers him reinstatement, back pay for him shall begin to run5 days thereafter.The back pay provided for herein shall be computed on a quarterlybasis in the manner established by the Board;earningsin one particular quarter shallhave no effect on the back-pay liability for any other period. It will also be recom-mended that the Respondent preserve and make available to the Board, upon request,payroll and other records which facilitate the checking of the amount of back paydue.Itwill further be recommended that the Respondent post appropriate notices.[Recommended Order omitted from publication.]30Colonip Fibre Co. v. N. L. R. B.,163 F. 2d 65, 70 (C. A.2) ; Hupp BrothersCompany,Inc.,90 NLRB 1513, enf. denied on other grounds, 196 F.2d 195(C. A. 5) ; Baxter Bros.,91 NLRB 1480, 1488;SellersManufacturing Company,92 NLRB 279, 295;Pacific Ameri-can. Shipowners Association, et al.,98 NLRB 582, 605; andMorgan FurnitureCompany,102 NLRB-944 (unpublished portion of Intermediate Report adoptedby Board).31Oklah"oma TransportationCompany,50 NLRB 907, 924-25,enfd.140 F. 2d 509(C.A.5) ; Pacific American ShipownersAssociation,et at.,98 NLRB 582, 603; andForMidwest Amusement Corporation, et at.,98 NLRB 699, 700, 720. CompareSterlingFurniture Company,109 NLRB 602, footnote 4.32Happ BrothersCompany, Inc., supra, p.1518-19; andBrookville Glove Company,supra.33 The Respondent Introduced a stipulation that Hood had beena school teacher in thespring of 1955 ;"that late in May or earlyIn June 1955the school boardreengaged Hoodfor the following school year; and that in August 1955 (after his discharge)Hood re-turned to schoolteaching and has been so engagedever since.I deem this matter im-material in the instant proceeding, although it may possibly have somerelevance later indetermining the amount of back pay due Hood.405448-57-vol. 11628